Citation Nr: 1205424	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967 and from January 1968 to January 1970.  The Veteran died in November 2005 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Appellant testified at a hearing at the RO in Cleveland, Ohio in November 2007.  This transcript has been associated with the file.  The Board notes the Appellant was scheduled for a Board hearing in September 2008, however she did not show up for this hearing.  She submitted a statement indicating she did not have transportation to the hearing, but she did not request that it be rescheduled.  As such, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

Under 38 C.F.R. § 19.37 a supplemental statement of the case (SSOC) should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  Evidence was received by the AOJ in May 2011 after the issuance of the final May 2011 SSOC.  However, the Board finds that the Appellant's statement was duplicative of evidence already in the claims file.  The statement reiterates that the Appellant believes the Veteran's death was related to his diabetes and heart conditions.  The AOJ took the Appellant's prior statements regarding this matter into account when issuing the May 2011 SSOC and a remand is not warranted due to the submission of this evidence.

The case was brought before the Board in January 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Appellant in the development of her claim, to include obtaining a medical opinion as to the cause of the Veteran's death.  In January 2010 a VA examiner reviewed the claims file and issued an opinion.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that the Appellant filed a claim for entitlement to compensation under 38 U.S.C. § 1151 in August 2006.  She was provided with a notice on the elements required to substantiate the claim in August 2007.  However, no rating decision has been issued on this claim.  As such, the issue of entitlement to compensation under 38 U.S.C. § 1151 is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	The Veteran died in November 2005; the immediate cause of death listed on his death certificate is a cerebrovascular accident due to an unknown cause, with pancreatic cancer as a contributing cause.

2.	At the time of the Veteran's death, service connection was in effect for diabetes mellitus, a shell fragment wound to the lower right leg, a nerve disorder due to a shell fragment wound, and a shell fragment wound to the right thigh.  Following the Veteran's death the Appellant was granted entitlement to service connection for a bilateral hearing loss disability and tinnitus for accrued benefits purposes.

3.	The competent evidence fails to demonstrate that the cause of the Veteran's death listed on his death certificate was incurred in or related to his military service, or that a service-connected condition contributed substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Appellant received VCAA notification prior to the initial rating decision in July 2006.  The RO's February 2006 letter advised the Appellant what information and evidence was needed to substantiate her claim and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  She was specifically told that it was her responsibility to support the claim with appropriate evidence.  Finally the letter advised her what information and evidence would be obtained by VA, such as records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In July 2007, the Court of Appeals for Veterans Claims (the Court) issued a decision in the appeal of Hupp v. Nicholson, No. 03-1668 (Vet. App. July 18, 2007), which addresses VA's section 5103(a) notice obligations in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits.  The Court concludes generally that section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The RO's February 2006 notice provided the Appellant with information on what evidence and information was required to substantiate a DIC claim for service-connected disabilities.  However, the February 2006 notice did not list the Veteran's service-connected disabilities and the evidence required to establish service connection for the Veteran's death.  

The Board observes that although the February 2006 notice did not list the Veteran's service-connected disabilities, it is clear from the evidence of record that the Appellant had knowledge of the Veteran's service-connected disabilities.  See e.g., July 2006 rating decision.  Additionally, the Board finds that even if the above letters failed to provide the Appellant with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the appellant due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Board notes that the Appellant was not provided notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board has concluded that the preponderance of the evidence is against the instant claim.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the Veteran's service medical records are associated with claims file.  Post-service treatment records have also been obtained.  The Appellant has not identified any additional outstanding medical records to be obtained.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The cause of the Veteran's death on the death certificate was a cerebrovascular accident due to an unknown cause, with pancreatic cancer as a contributing factor.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, a shell fragment wound to the lower right leg, a nerve disorder due to a shell fragment wound, and a shell fragment wound to the right thigh.  Following the Veteran's death the Appellant was granted entitlement to service connection for a bilateral hearing loss disability and tinnitus for accrued benefits purposes.

In a December 2005 application for DIC compensation, the Appellant asserted that the Veteran's cause of death was due to service.  Initially, the Board observes that the Appellant does not contend, nor does the evidence suggest, that the immediate cause of death listed on the death certificate, a cerebrovascular accident, is directly attributable to the Veteran's active service.  The Appellant also does not contend that the Veteran's pancreatic cancer is directly attributable to service.  See also July 2006 rating decision denying entitlement to service connection for pancreatic cancer.   The Veteran did, however, indicate  his belief during his lifetime that pancreatic cancer may be attributable to his service-connected diabetes.

At the November 2007 RO hearing the Appellant testified that she believed the Veteran's service-connected diabetes caused hardening of his arteries, which lead to a blood clot, which ultimately lead to the Veteran's death.  However, she also testified that she had not been told by a medical professional that the Veteran's service-connected diabetes was related to either his cerebrovascular accident or pancreatic cancer.  

The Appellant has also submitted multiple statements reiterating that she believed the Veteran's diabetes and heart problems were related to his death.  See e.g., February 2011 statement; see also February 2011 buddy statement.  The Appellant and her daughter also submitted statements indicating they believe the Veteran's death was related to Agent Orange.  See e.g., December 2007 statement.

A VA examiner reviewed the claims file in January 2010.  The examiner indicated that although the Veteran's widow believed his death was due to diabetes or hardening of the arteries, the examiner believed the Veteran's immediate cause of death was stroke and pancreatic cancer was the contributory cause of death.  It was explained that a stroke was not the same as hardening of the arteries but was an infarction of the arteries or a blood clot.  It was pointed out that there was no way of knowing whether the Veteran had a stroke due to small vessel disease or large vessel disease as an autopsy was not performed.  It was theorized that: 1) if the stroke was due to large artery disease it was less likely than not that diabetes was related to death as diabetes does not lead to large vessel disease; 2) if the stroke was due to small vessel disease, it was less likely than not that diabetes was a causal factor as the Veteran had numerous other risk factors for small vessel disease including hypertension, hypercholesterolemia, and coronary artery disease (CAD).  The examiner went on to opine there was no medical evidence to link pancreatic cancer to diabetes mellitus.

In reviewing the evidence of record, the death certificate shows that the Veteran died from a cerebrovascular accident of unknown cause and pancreatic cancer was a contributing factor.  These fatal conditions were not service-connected during the Veteran's lifetime, nor does any competent medical evidence of record demonstrate that they were caused by any incident of service or a service-connected disability.  Service-connected diabetes mellitus was not deemed a causative agent for stroke caused by large vessel disease.  Notably, the VA examiner clarified that a cerebrovascular accident was not necessarily synonymous with hardening of the arteries or heart problems as the widow apparently believes.  Although it was pointed out that the Veteran's CAD and diabetes mellitus were identified as risk factors for stroke caused by small vessel disease, the fact remained that the examiner was unable to determine whether the Veteran's stroke was caused by small or large vessel disease.  Thus, any link between stroke  and CAD (which is a condition that is subject to presumptive service connection based on herbicide exposure) or service-connected diabetes mellitus is purely speculative.  Furthermore, there is no evidence to show that the Veteran's other recognized service-connected disabilities either caused or contributed to his death.

It is also acknowledged that the Veteran argued, during his lifetime,  that his physician, Dr. C.W., indicated that pancreatic cancer may very well be secondary to diabetes.  Unfortunately, this argument is not dispositive.  The Board recognizes that lay individuals can, in some circumstances, relate medical information they were told by a health care provider, such as a diagnosis.  See Jandreau, 492 F.3d 1372,  1377.  Nevertheless, it must be pointed out that the Veteran's statement regarding what the physician said is largely equivocal in that a service-connected disability "may" have caused pancreatic cancer.  Further it is outweighed by medical evidence, discussed above, that clearly establishes that there is no link between pancreatic cancer and service-connected diabetes.  This conclusion was rendered by a physician following a thorough claims file review. The Board finds the 2011 medical evidence to be competent and credible and of substantial probative value in comparison to the Veteran's own statement. 

The Board sympathizes with the Appellant and acknowledges her contentions that her late husband's death is related to service.  However, there is no medical basis for such a finding, and as a layperson, the Appellant is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs




